Citation Nr: 0927314	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly pension for a spouse based on 
the need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
August 1944.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  

The appellant testified before the undersigned Acting 
Veterans Law Judge in December 2008. 

At her hearing the appellant submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The appellant is not blind, and she does not reside in a 
nursing home or need regular aid and attendance from another 
person.

3.	 The appellant is permanently housebound by reason of 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based upon the need for the regular aid and attendance of 
another person have not been met. 38 U.S.C.A. § 1541(d) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.351(a)(5), (b), (c), 
3.352(a) (2008).

2.  By extending the benefit of the doubt to the appellant, 
she does meet the criteria for special monthly pension 
benefits based on the need for housebound rate.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2008); 38 C.F.R. § 3.351(b), 
3.351(d) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, provide that upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In the decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the Veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  See also 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008. 

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  In March 2006, prior to the 
rating decision on appeal, the RO sent the appellant a letter 
informing her of the criteria needed to establish entitlement 
to special monthly pension.  The appellant was afforded time 
to respond before the RO issued the May 2006 rating decision 
on appeal.  

The Board notes that neither the appellant nor her 
representative has stated that additional records need to be 
obtained.  In addition, neither the appellant nor her 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The appellant 
was afforded a hearing before the undersigned Acting Veterans 
Law Judge in December 2008.   
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.




II. Analysis

Special monthly compensation is payable to a Veteran who, as 
a result of his service-connected disabilities, is so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  

VA law provides for pension payments for the surviving 
spouse, provided that the Veteran had the requisite wartime 
service, and the surviving spouse's income is less than the 
statutory maximum rate of death pension. 38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3(b), 3.23.  Pursuant to 38 C.F.R. § 3.2(f), 
in regard to World War II, the period beginning on December 
7, 1941 and ending on December 31, 1946, inclusive, is the 
relevant established period of war.

Basic entitlement exists if (i) the Veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

In this case, the Veteran had the required wartime service.  
He served more than 90 days during World War II.

Aid and Attendance

Under 38 C.F.R. § 3.351(c), a claimant will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).  

The following criteria will be considered in determining 
whether the claimant is in need of the regular aid and 
attendance of another person: the inability of the claimant 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without such 
aid; the inability of the claimant to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness; the inability to attend to the wants of 
nature; or an incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a 
proper basis for the determination of the need for regular 
aid and attendance.  For the purposes of this section, 
"bedridden" means that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular functions which 
the claimant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a 
claimant need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer there is a threshold requirement that "at least one 
of the enumerated factors be present").  

In a February 2006 letter from the appellant's private 
physician it was noted that she had osteoporosis with some 
kyphosis and back pain, as well as, lack of strength and pain 
related to age.  In addition, she had limited abilities 
around the house and going out of the house.  In addition, 
she also had age related balance problems. 

An April 2006 VA Medical Statement for Aid and Attendance 
stated that the appellant's diagnoses were osteoporosis, 
kyphosis, hyperlidemia, and macular degeneration.  It was 
noted that she did not have trouble with sitting up, feeding 
herself, hygienic needs, or was confined to bed; however, it 
was also noted that she needed assistance with getting to 
appointments, lifting bags, chores, laundry, and cleaning. 

In May 2007 the appellant's private optometrist stated that 
she had advanced macular degeneration.  Her vision in her 
right eye was 20/60 and her left eye was 20/100.  She needed 
help with mobility and with seeing objects smaller than 
20/70.  
The appellant testified at her Board hearing that her health 
had deteriorated and her son moved in so she would have full 
time care.  She testified that she was never alone and always 
had somebody with her.  She couldn't leave her home without 
assistance and she walked with a cane around her house.  Her 
son was responsible for all household chores.  She testified 
that if there was an emergency in her house she wouldn't be 
able to escape because she couldn't walk fast, couldn't get 
out on her own, and couldn't see the steps.  She also stated 
that she was equilibrium challenged and her eye sight had 
deteriorated. 

The Board finds that after a careful review of the Veteran's 
VA and private medical records and her testimony that she 
does not meet the criteria for special monthly pension based 
on the need for regular aid and attendance.  The medical 
evidence does not show that the appellant's vision, though 
severe, meets the criteria of corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less as required under 38 C.F.R. 
§ 3.351(c).  The appellant does not reside in a nursing home.  
In addition, in order to be eligible for special monthly 
pension by reason of regular need for aid and attendance, at 
least one of the factors set forth in 38 C.F.R. § 3.352(a) 
must be met.  There is no medical evidence that the appellant 
meets at least on of those criteria.   There is no evidence 
of  an inability to dress or undress herself, to keep herself 
ordinarily clean and presentable; an inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to her daily environment; or the claimant is 
bedridden.

The Board concludes, accordingly that the preponderance of 
the evidence is against the claim for special monthly pension 
based on the need for the regular aid and attendance of 
another person.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




Housebound Rate

Regarding entitlement to special monthly pension at the 
housebound rate, that benefit is payable to a surviving 
spouse who does not qualify for aid and attendance if the 
surviving spouse is permanently housebound by reason of 
disability.  A surviving spouse will be considered to be 
permanently housebound when she is substantially confined to 
her house (ward or clinic areas, if institutionalized) or 
immediate premises by reason of a disability or disabilities 
reasonably certain to remain throughout her lifetime.  38 
U.S.C.A. § 1541(e)(2); 38 C.F.R. § 3.351(f).

However, after careful review of the medical evidence herein 
above and the appellant's credible testimony the Board finds 
that the appellant is substantially confined to her house 
reasonably certain to remain throughout her lifetime under 
U.S.C.A. § 1541(e)(2); 38 C.F.R. § 3.351(f).  The appellant 
has full time live in help by the way of her son and is never 
alone and she cannot leave the house without help.  
Therefore, the Board finds that the special monthly 
compensation at the housebound rate must be granted. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
appellant, special monthly pension at the housebound rate is 
warranted in this case.  

ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied. 

Special monthly pension at the housebound rate is granted. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


